77 So. 3d 898 (2012)
Tyler Joseph TAYLOR, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-6233.
District Court of Appeal of Florida, First District.
January 23, 2012.
Seth Schwartz and Caleb D. Rowland of The Schwartz Law Group, P.A., Jacksonville, for Petitioner.
Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
*899 PER CURIAM.
The petition for writ of habeas corpus is denied. See Dyson v. Campbell, 921 So. 2d 692 (Fla. 1st DCA 2006).
WOLF, CLARK, and WETHERELL, JJ., concur.